Appeal by the defendant, as *818limited by his brief, from a sentence of the Supreme Court, Queens County (Posner, J.), imposed September 13, 1985, upon his conviction of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 1 to 3 years.
Ordered that the sentence is affirmed.
The defendant was sentenced, as promised, to an indeterminate term of imprisonment of 1 to 3 years. While the court would have sentenced the defendant to a different term, the People refused to give their consent (see, People v Farrar, 52 NY2d 302). Moreover, the defendant was offered the opportunity to withdraw his plea and proceed to trial, prior to the imposition of the promised sentence, but he declined to do so. Consequently, the court properly imposed the promised sentence.
In addition, we have reviewed the proceedings and probation report, and find no reason to modify the imposed sentence, which was the minimum indeterminate term of imprisonment authorized by law (see, Penal Law § 70.00 [2] [c]; [3] [b]). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.